UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES HENRY MOORE, JR., a/k/a June Bug,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00012-F-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Keating Wiles, CHESHIRE, PARKER, SCHNEIDER, BRYAN & VITALE,
Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Henry Moore, Jr., pled guilty to possession

with intent to distribute fifty grams or more of cocaine base

(“crack”) and a quantity of cocaine, and to carrying a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C.A. § 924(c) (West Supp. 2010).                Moore was sentenced to 120

months     of    imprisonment     for   the    drug       violation   and    to     a

consecutive sixty-month term for the gun violation.                   On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious grounds for

appeal, but raising the following issue: whether the district

court erred in sentencing Moore to sixty months of imprisonment

for the § 924(c) violation, when it first stated that it was

going to impose a twenty-four-month sentence for the violation.

For the reasons that follow, we affirm.

            We review Moore’s sentence for reasonableness under an

abuse of discretion standard.           Gall v. United States, 552 U.S.

38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                          Id.

This   court     must    assess   whether     the    district    court   properly

calculated the advisory Sentencing Guidelines range, considered

the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2010) factors,

analyzed        the   arguments     presented        by    the    parties,        and

sufficiently explained the selected sentence.                 Id. at 49-50; see

                                        2
United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                       If

the sentence imposed is within the Sentencing Guidelines range,

we   apply     a   presumption      of    reasonableness.       Rita   v.    United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness for within-Guidelines sentence).                     We note that

Moore’s disputed sixty-month sentence for his § 924(c) violation

and his 120-month sentence for his distribution conviction are

statutory minimum sentences and are not otherwise subject to

error.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Moore’s convictions and sentences.                           This

court requires that counsel inform Moore, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Moore requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in   this     court   for   leave   to   withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Moore.            We dispense with oral argument because the

facts    and    legal     contentions      are   adequately    presented    in    the

materials      before     the    court    and    argument   would    not   aid    the

decisional process.

                                                                           AFFIRMED



                                            3